Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the AFCP2.0 filed 7/5/2022. 
Claims 1-5, 7-10, 13-19, and 22 are pending. Claims 13-19 are withdrawn. Claims 1-5, 7-10, and 22 are rejected herein.
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. Applicant’s arguments with respect to the diluent and ratio claimed are persuasive. The previous rejection of amended claim 1 (previous claim 10) is withdrawn. New rejections are provided below.
Response to Arguments
Applicant’s arguments with respect to the rejection under 35 SUC 103 have been fully considered and are persuasive in part.  The rejection of claim 1 (previously claim 10) is withdrawn because the diluent and ratio taught in the art was with respect to the FCC process of Mandal and not moving bed process of Kowalski. A new rejection is provided below. With respect to claim 5, Kowalski is not limited to the preferred TCC embodiment and teaches a broader temperature range which overlaps the claimed range. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 3, 4, 8, 10, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dath (US 2005/096492) in view of Kowalski (US 5,318,696).
With respect to claims 1, 2 and 22, Dath teaches a method for cracking an olefin containing hydrocarbon feedstock to produce light olefins (abstract) using moving bed reactor and regenerator (0058; 0052-0053). This includes providing a first reactor that comprises a shell and a first moving catalyst bed within the shell of the first reactor, a first catalyst bed of the first moving catalyst bed is formed by flowing first catalyst particles to an upper portion of a first perforated container within the shell of the first reactor so that the first catalyst particles flow downward from the upper portion of the first perforated container, by gravity, to a lower portion of the first perforated container and then flow out of the first reactor to a catalyst regenerator unit; flowing a liquid hydrocarbon feed into a first region within the first reactor, from which the liquid hydrocarbon feed flows radially through a first section of the first perforated container, then through the first moving catalyst bed, thereby providing contact of the liquid hydrocarbon feed with the first catalyst particles of the first moving catalyst bed; as a result of the contact, catalytically cracking the liquid hydrocarbon feed under first reaction conditions sufficient to form olefins (0052; 0058). Dath teaches wherein there may be two moving beds in series (figure 2) or in parallel (0058). Dath teaches the cracking of long-chain olefins into lighter olefins is an endothermic reaction and thus it may be desired to reheat the reaction mixture between stages (0058). Dath teaches wherein series catalyst flow results in less active catalyst in the second reactor (0058). It would have been within the skill of one in the art at the time of filing to provide parallel with respect to catalyst as taught in Dath to maintain the desired catalyst activity in each stage while passing the effluent through in series as shown in figure 2. Dath teaches wherein the process may include feeding a recycled feed and any diluent comprising water, hydrogen or any other inert gas with the liquid hydrocarbon feed (0033; 0052). With respect to the amount of diluent, it would have been obvious to one of the ordinary skill at the time of filing to design the ratio of diluent to feedstream such that the desired product selectivity is achieved.131069954.12Application No. 17/267,576Docket No.: SABM.P0249US
With respect to the catalyst, Dath teaches treating the feedstock using ZSM-5 for selectivity for propylene. Kowalski also teaches a process for converting feedstock hydrocarbon to compounds having lower molecular weight olefinic products comprising contacting the feed with a cracking catalyst comprising a large pore molecular sieve and an additive catalyst comprising ZSM-5 at conversion conditions (claim 1). The large pore catalyst may be zeolite Y or beta zeolite, among others (claim 2; col 7-8). The process may occur in a moving bed (col. 6, line 32+). It would have been within the skill of one in the art at the time of fling to use a large pore catalyst with the ZSM-5 in the process of Dath as taught in Kowalski to achieve conversion of the heavier components in addition to selective production of light olefins.
With respect to claims 8 and 10, Dath teaches treating feedstocks including C4 to C10 having olefins, iso-olefins, and C10 aromatics (0033) hydrocarbons including naphtha, gas oil, fuel oil, etc (0034). Kowalski teaches wherein the feed may comprise light, medium, or heavy gas oil (col. 5, line 65- col. 6, line 17).
With respect to claims 3 and 4, Dath and Kowalski both teach selecting from one or more catalysts. It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a series of catalyst taught for the same purpose in a series of reactor-regenerator stages to achieve the taught process and product.  
Claim(s) 5, 7, 9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski (US 5,318,696) in view of Dath (US 2005/096492).
With respect to claims 5, 7, and 9, Kowalski teaches a process for converting feedstock hydrocarbon to compounds having lower molecular weight olefinic products comprising contacting the feed with a cracking catalyst comprising a large pore molecular sieve and an additive catalyst at conversion conditions (claim 1). The large pore catalyst may be zeolite Y or beta zeolite, among others and is used for conversion of heavier hydrocarbons to lower molecular weight hydrocarbons (claim 2; col 7-8). The additive catalyst is specially formulated for the production of improved quality gasoline and valuable lower olefins such as propylene (col. 4, line 11+). The conditions may include a temperature of 200-870C (col. 6, line 28+; claim 16). The process occurs in a moving bed, fixed bed or fluidized bed (col. 6, line 32+). The pressure may be reduced, atmospheric or superastmospheric pressure (col. 6). Example SV includes 1-2.5, it would have been obvious to one of ordinary skill in the art at the time of filing to use this as a starting point to determining the optimum space velocity, which results in a range overlapping the WHSV claimed.  
Kowalski is silent regarding the use of three stages of radial flow moving bed with intermediate heat exchange. However, multiple stages with heating is known in the art as shown in Dath. Dath also teaches a method for cracking an olefin containing hydrocarbon feedstock to produce light olefins (abstract) using moving bed reactor and regenerator (0058; 0052-0053). This includes providing a first reactor that comprises a shell and a first moving catalyst bed within the shell of the first reactor, a first catalyst bed of the first moving catalyst bed is formed by flowing first catalyst particles to an upper portion of a first perforated container within the shell of the first reactor so that the first catalyst particles flow downward from the upper portion of the first perforated container, by gravity, to a lower portion of the first perforated container and then flow out of the first reactor to a catalyst regenerator unit; flowing a liquid hydrocarbon feed into a first region within the first reactor, from which the liquid hydrocarbon feed flows radially through a first section of the first perforated container, then through the first moving catalyst bed, thereby providing contact of the liquid hydrocarbon feed with the first catalyst particles of the first moving catalyst bed; as a result of the contact, catalytically cracking the liquid hydrocarbon feed under first reaction conditions sufficient to form olefins (0052; 0058). Dath teaches wherein there may be two moving beds in series (figure 2) or in parallel (0058). Dath teaches the cracking of long-chain olefins into lighter olefins is an endothermic reaction and thus it may be desired to reheat the reaction mixture between stages (0058). Dath teaches wherein series catalyst flow results in less active catalyst in the second reactor (0058). It would have been within the skill of one in the art at the time of filing to provide parallel with respect to catalyst as taught in Dath to maintain the desired catalyst activity in each stage while passing the effluent through in series as shown in figure 2. It would have been obvious to one of ordinary skill in the art at the time of filing to use more than two stages in series to do no more than additional conversion of the feed using the duplicate third stage as with one to two stages. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141. The examiner can normally be reached Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI M DOYLE/Examiner, Art Unit 1771